— In an action for a permanent injunction against further use of an antenna, defendant appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated June 10, 1981, which declared that plaintiff’s board of directors had the power to enact a rule and regulation prohibiting the maintaining of an antenna on the corporate buildings, determining that defendant had breached and violated the terms of his occupancy lease by maintaining such an antenna in violation of the corporate rules and regulations, and directed defendant to remove said antenna within 30 days after entry of judgment. Judgment affirmed, without costs or disbursements. The defendant’s time to remove the antenna is extended until 30 days after service upon him of a copy of the order to be made hereon, with notice of entry. Although we do not find that the installation of defendant’s ham radio antenna constituted a structural alteration, neither, on this record, do we find anything unreasonable about plaintiff’s adoption of a rule or regulation prohibiting installation of antennas on the outside of its buildings. Lazer, J. P., Mangano, O’Connor and Brown, JJ., concur.